UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LISA COALMON

— X

Plaintiff, VERIFIED COMPLAINT
Jury Trial Demanded

-against-

WYANDANCH UNION FREE SCHOOL

DISTRICT, WYANDANCH UNION FREE SCHOOL
DISTRICT BOARD OF EDUCATION, AND DR.
MARY JONES, Individually and in her Official Capacity,

Defendants.

 

Plaintiff, LISA COALMON, by and through her attorneys, RAISER AND KENNIFF,
respectfully alleges, upon knowledge as to herself and her own actions, and upon information
and belief as to all other matters, as follows:

JURISDICTION AND VENUE

1. This Court has original jurisdiction over Plaintiff's federal claims pursuant to 28 U.S.C.
§§ 1331 & 1343.

2. Wenue is proper in this case pursuant to 28 U.S.C. § 1391 because a substantial part of the
events which give rise to Plaintiff's claims took place in Suffolk County, New York,
which is located in the Eastern District of New York.

3. All conditions precedent to filing suit have been fulfilled. On or about November 12,
2018, a notice of claim was filed against the Defendants.

PARTIES
4. Plaintiff LISA COALMON ts a 56-year old resident and domiciliary of Suffolk County,
New York. At all times relevant, Plaintiff was an "employee" of Defendants as that term
is defined by the Title VII of the Civil Rights Act of 1964 ("Title VII").

5. Defendant WYANDANCH UNION FREE SCHOOL DISTRICT (the "District") is a
public school district organized and existing under the laws of the State of New York. Its
administrative office is located at 1445 Dr. Martin Luther King, Jr. Boulevard,
Wyandanch, New York 11798. At all times relevant to this complaint, Defendant District
was Plaintiff's "employer," as that term is defined by Title VII.

6. Defendant WYANDANCH UNION FREE SCHOOL DISTRICT BOARD OF
EDUCATION (the "Board") is a municipal corporation organized and existing under the
laws of the State of New York. Its administrative office is located at 1445 Dr. Martin
Luther King, Jr. Boulevard, Wyandanch, New York 11798. At all times relevant to this
complaint, Defendant Board was Plaintiff's “employer,” as that term is defined by Title
VIL.

7. Defendant DR. MARY JONES is the Superintendent of Schools at Wyandanch Memorial
High School. Its administrative office is located at 1445 Dr. Martin Luther King Jr.
Boulevard, Wyandanch, New York 11798. As an individual Defendant Jones had control
over the terms and conditions of Plaintiffs employment at the Wyandanch memorial High
School. At all times relevant to this complaint, Defendant Jones was Plaintiff's

“employer,” as that term is defined by Title VI.

FACTUAL ALLEGATIONS
8. On Mid-September 2017, Board President Charlie Reed confirmed that WASA Union
President Sharin Wilson wrote a memo to the Board about Plaintiff's Longevity pay
($1,500). The memo said Plaintiff was not entitled to this payment and that Plaintiff
needed to pay the money back. Attached to the memo was a copy of the WASA contract
page regarding longevity pay. (Plaintiff had a Board approved contract stating that
Plaintiff receives Longevity.) Plaintiff met with the Board President about the memo in
dispute and informing him that the memo was inaccurate. The Board President pulled out
the letter and let Plaintiff read it. Plaintiff asked him why they were referring to the
WASA contract when she had her own contract that superseded the WASA contract. He
never got back to Plaintiff as to why. Upon information and belief, this was retaliation for
Plaintiff denying WASA president Sharin Wilson a payment that she was not entitled to.

9. On October of 2017, Assistant Superintendent for Human Resources Kester Hodge, in a
discussion with Plaintiff, made Plaintiff aware that the Superintendent (Dr. Jones) had the
full transcript of what was said in the EEOC investigation on behalf of Bob Howard, the
assistant superintendent for business. As part of Howard's EEOC investigation, Plaintiff
had given statements in Howard's favor. Also, questions were asked about the Payroll
Clerk who was being questioned about an IRS investigation regarding pay garnishments
for Sharin Wilson. Hodge also stated Jones was coming after Plaintiff, the Accountant
Laurie Dallas, and the Treasurer Winsome Ware for talking to the IRS and the EEOC. At
4:30 P.M. Plaintiff called the Board President (Charlie Reed) to confirm whether the
transcript was given to Dr. Jones. He confirmed this saying Jones needed the information,

so she could respond.
10. On November 15, 2017, Plaintiff was asked to participate in an investigation regarding an

Ll,

12.

13.

incident involving the Payroll Clerk Michelle Walthall and the Accountant Laurie Dallas.
Plaintiff expressed her concern about how investigations were being conducted but no
one was investigating why her longevity information was circulated around in the district.
In the beginning of December 2017, the Assistant Superintendent for Human Resources
Hodge made Plaintiff aware that the Superintendent Jones was looking to move Plaintiff's
office. Plaintiff then went into the District clerk's office and called the Board President to
confirm. He said there was a discussion about it, but nothing was decided about where
Plaintiff would be relocated to. The Board President felt the Mailroom was too far. The
Board along with the Superintendent wanted her to sit in a small area by the District
Clerk’s office where the copy machine and file cabinets were, a much smaller and
uncomfortable workspace. Plaintiff expressed her concern about the amount of space and
also the confidential information that is exchanged in the District clerk's office and that
Plaintiff should not be privy to such information.

On December 21st, 2017 Plaintiff received a call from Trustee Tolliver, in which she told
him what was going on with the relocation. He had no knowledge of Plaintiff being
relocated. He said he would call Trustees Baker and Allen got their votes to reverse the
move. He told Plaintiff to speak to Trustee Allen about what was going on and that he
(Tolliver) would speak to Trustee Reed.

On December 22, 2018, Plaintiff was informed by the Superintendent in writing that
Plaintiff would be relocated to the Mailroom. Buildings and Grounds was given notice
that her belongings should be moved over the Christmas break. Plaintiff also received an

email from the Superintendent that Plaintiff was to participate on January 7, 2018
14.

15.

16,

17,

18,

19.

(pending board President approval) in another investigation with Nawrocki Smith
(Districts Internal Auditor).

On December 29, 2017, Plaintiffs office was moved over her protests. Jones' nephew,
who was also employed by the District, handled the move for the District.

On January 7, 2018, Nawrocki Smith approached Plaintiff about participating in the
Investigation by the IRS. Plaintiff then called the Board President who had no knowledge
of the Investigation.

On February 7, 2018, at the combined School Board meeting, Trustee Holliday (VP) and
Trustee Robinson voted down Plaintiff's Monthly Claims Auditor report for the first time.
On March 14, 2018, at the combined School Board meeting, Trustee Holliday (VP) and
Trustee Robinson voted down Plaintiffs Monthly Claims Auditor report.

On April 25, 2018, while Plaintiff was doing her job as the Claims Auditor, the
Superintendent tried to stop Payroll from going to the bank, instead making it look like
Plaintiff was not approving Payroll. Jones claimed that "Heads are going to roll."

On April 26, 2018, Plaintiff attended a Special Board Meeting with Board Trustees and
Superintendent Jones, as well as Assistant Superintendents for Human Resources and
Business. Later, members from the WASA union were called in. In executive session,
Trustee Holiday and Plaintiff had a heated discussion. Dr. Jones chimed in and said
Plaintiff "disrespected" Holliday and yelled out that Plaintiff had filed a Human Rights
case. The Board President reprimanded Dr. Jones for speaking about Plaintiff's case. On
the agenda was Claims Auditor Longevity and Payroli events from the prior day. The
WASA President made a presentation for her employee’s (Payroll clerk) longevity

payments and used Plaintiff's personal salary information back to 2004 to justify the
20.

21.

22.

23.

24,

presentation. Trustee Allen asked the Superintendent what should be done about the
Longevity payments. The Superintendent stated that if the Payroll Clerk didn’t get the
longevity payment then no one shouid get it. Many of the Board Trustees shook their
heads in agreement.

On July 10, 2018, a reorganization Meeting at which Piaintiff would normally be
appointed was adjourned. Instead, Plaintiff was given a provisional 30-day appointment.
On July 23, 2018, a Continuation of Reorganization Meeting was adjourned again to the
end of August 2018. This was also unprecedented. Plaintiff received another provisional
30-day appointment.

On August 15, 2018 at the Continuation of Reorganization Meeting, there was no
appointment of Plaintiffs position. Plaintiff was then called into executive session
regarding work Plaintiff did for WASA union. The Board President asked why Plaintiff
worked overtime and that Plaintiff needs to inform him about her overtime which she did
at 7:00. He made a comment that he didn't want any more Human Rights cases and that
he wanted to win all of them. Trustee Holliday laughed hysterically behind her computer.
Superintendent made comment to the Board “you need to check the cameras she left at 7
and no one was in the building”. All of these were baseless accusations that Plaintiff was
lying about her retaliation allegations.

On August 2, 2018, Plaintiff finally received her Annual Appointment as Claims Auditor.
However, she wasn't given her new contract or received a raise since 2016 despite others
being given retroactive raises.

On September 5, 2018, Plaintiff received a call from Board Vice president Yvonne

Robinson saying she needed to move back to her original work location.
25.

26,

27.

28.

29,

30,

Plaintiff went on medical leave in early November of 2018 and had informed the board
via writing of this. Plaintiff offered to work from home during her medical leave. The
Board President Crawford approved Plaintiffs request but Sharin Wilson, also the system
network administrator for the District, denied the request claiming that Plaintiff lacked
the capability to work at home. Plaintiff contacted Crawford and was told that Wilson
lacked the authority to deny Plaintiff's requests. Still, instead of letting Plaintiff work
remotely, the District hired a temporary claims auditor.

Plaintiff returned to work on November 27, 2018.

On December 20, 2018 a special board meeting was held and assigned Plaintiff to work
only two days a month. This was in direct retaliation to Plaintiff's speaking out against
Dr. Jones. The resolution stated that the reassignment was due to budgetary constraints
but in truth this was a pretext to permit Dr. Jones’ retaliation.

On January 2, 2019, Plaintiff went to the district clerk for clarification as to when the new
assignment would be effective and was told that it was effective as of January 7, 2019.
On February 2, 2019, the board voted to clarify the December 20, 2018 resolution
allowing Plaintiff te work two times a month, the clarification stated that Plaintiff's
benefits were cut off as of February 2, 2019

These resolutions effectively forced Plaintiff from her job at the District as her salary was
cut as weil and it cut off her heaith benefits, declination pay, her longevity payments and
any other benefits she may have received. Also, her pay went from $2,300.00 dollars
every two weeks to $300.00 dollars every two weeks. Her pension was also adversely
affected as she was forced out of the district before her pension vested thus costing her

30% of the pension she had saved up.
31

32

33.

34.

35.

36.

CLAIMS FOR RELIEF
AS AND FOR A FIRST CAUSE OF ACTION
Discrimination and Retaliation in Violation of New York Executive Law § 296 And 42
U.S.C. 1983

. Plaintiff repeats and realleges the allegations as if fully stated herein.

.New York State Executive Law § 296 provides that: “1. It shall be an unlawful
discriminatory practice: ‘(a) For an employer or licensing agency, because of the age,
race, creed, color, national origin, sex, or disability, or marital status of any individual, to
refuse to hire or employ or to bar or to discharge from employment such individual or to
discriminate against such individual in compensation or in terms, conditions or privileges
or employment.”

Defendant engaged in an unlawful discriminatory practice by retaliating against Plaintiff

for participating in investigations into district corruption and fiscal misappropriation.

New York State Executive Law § 296(7) provides that it shall be an unlawful

discriminatory practice: “For any person engaged in any activity to which this section

applies to retaliate or discriminate against any person because [s]he has opposed any
practices forbidden under this article.”

Defendant engaged in unlawful discriminatory practice by wrongfully retaliating against

Plaintiff,

By way of the foregoing, Defendants in: unilaterally changing the terms and conditions of

Plaintiffs employment following her testimony in a EEOC Complaint against the

District; Defendants retaliated against Plaintiff for her lawful participation in legal

proceedings against them in violation of Title VII of the Civil Rights Act of 1964 and the
37.

38.

39.

40.

First Amendment of the United States Constitution pursuant to 42 U.S.C. 1983.
Defendants repeatedly expressed the desire that Plaintiff should resign by reducing salary
and pension benefits such that Plaintiff's working conditions were made intolerable
violated the aforementioned laws and the First Amendment and caused Plaintiff to be
constructively discharged.

AS AND FOR THE SECOND CAUSE OF ACTION

Violation of the First Amendment
Right to Free Speech Pursuant to 42. U.S.C. § 1983

Plaintiff repeats and re-alleges each and every allegation contained herein.

By reason of the foregoing, Defendants have unlawfully discriminated and retaliated
against Plaintiff as concerns her terms, conditions and privileges of employment, in
that Defendants created a hostile work environment, subjected Plaintiff to an
atmosphere of adverse acts, and treated her disparately because Plaintiff spoke on
matters of public concerns about Jones’ mismanagement and misappropriation of
District funds. These acts by Defendants are in violation of Plaintiff's rights to free
speech as guaranteed under the First Amendment to the United States Constitution.
As a direct result of the Defendants’ violation of Plaintiffs First Amendment rights to
freedom of speech, as alleged herein above, Plaintiff has suffered damages, which

are set forth more fully below

AS AND FOR A THIRD CAUSE OF ACTION
Negligent Hiring and Supervision

Plaintiffs repeat and reallege all of the aforementioned.
Defendants owe a duty to exercise reasonable care in training, and supervising their

employees and agents,
41. Defendants failed to take all reasonable steps to reduce risk of injury and harm to
Plaintiffs, by refusing to discipline Dr. Jones and allowing her negligent conduct to
continue unabated.

42. Based on the foregoing, Defendants breached their duties to Plaintiff, and as a result
of their material breach, proximately caused Plaintiff significant emotional damages
which were reasonably foreseeable.

43. As such, Defendants are liable for negligence, under New York State common law.

WHEREFORE, the Plaintiff demands judgment against the Defendants for all
compensatory, emotional, psychological and punitive damages, lost compensation, front pay,
back pay, liquidated damage, injunctive relief, and any other damages permitted by law pursuant
to the above-referenced causes of action. It is respectfully requested that the Court grant the

Plaintiff any other relief to which she is entitled, including but not limited to:

1. Awarding reasonable attorney’s fees and the costs and disbursements of this action;
2. Granting such other and further relief that to the Court seems just and proper.

Further, Plaintiff demands a trial by jury.

Dated: Mineola, New York
June 5, 2019 RAISER & KENNIFF, PC

“Tonathah A. Tand
300 Old Country Road, Suite 351
Mineola, NY 11501
(516) 742-7600
Jonathan @raiserandkennifficom
Attorneys for Plaintiff

10
